 

Exhibit 10.3

 

PERSHING GOLD CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of February 25,
2016, is made by and between Pershing Gold Corporation, a Nevada corporation
(the “Company”) and the undersigned investors (each an “Investor” and
collectively, the “Investors”).

 

RECITALS

 

WHEREAS, in connection with that certain Subscription Agreement on even date
herewith by and between the Company and the Investors (the “Subscription
Agreement”) and the Unit Purchase Agreement by and between the Company and the
Investors (the “Purchase Agreement”), each Investor has purchased from the
Company certain units (the “Units”), each Unit consisting of (a) one share (the
“Share” and collectively with all Shares issued as part of the Units, “Shares”)
of common stock, par value $0.0001 per share, of the Company (“Common Stock”),
and (b) a warrant (the “Warrant” and collectively with all Warrants issued as
part of the Units, “Warrants”) to purchase 0.5 of a share of Common Stock at an
exercise price equal to 110% of the market value of the Company’s common stock
on the trading day immediately preceding the applicable closing, for a period
beginning six (6) months and one day from, and ending thirty (30) months from,
the date of issuance, at a negotiated price of $3.25 per Unit.

 

WHEREAS, to induce the Investors to purchase the Units, the Company has agreed
to grant the Investors certain rights with respect to registration of
Registrable Securities under the Securities Act pursuant to the terms of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Company and the Investors, and each of them, hereby covenant
and agree as follows:

 

1.          Recitals. The recitals set forth above are true and correct and are
incorporated herein by reference.

 

2.          Certain Definitions. Capitalized terms used and not otherwise
defined herein that are defined in the Purchase Agreement shall have the
meanings given such terms in the Purchase Agreement As used in this Agreement,
the following terms shall have the following respective meanings:

 

“Agent” shall mean Laidlaw & Company (UK) Ltd. as the agent for the Investors
for certain notice purposes under this Agreement.

 

“Agreement” shall have the meaning set forth in the Preamble hereof.

 

“Automatic Registration Statement” shall have the meaning set forth in
Section 3(a) of this Agreement.

 

 

 

 

“Closing” shall mean the closing of the sale of the Units purchased by an
Investor.

 

“Closing Date” means the date on which the Closing occurred.

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall have the meaning set forth in the Recitals hereof.

 

“Company” shall have the meaning set forth in the Preamble hereof.

 

“Delay Period” shall have the meaning set forth in Section 3(b) of this
Agreement.

 

“Effectiveness Date” shall mean that date which is sixty (60) days following the
Filing Date (in case of a no review by the Commission staff) or one hundred
eighty (180) days following the Filing Date (in the case of a review by the
Commission staff).

 

“Effectiveness Period” shall have the meaning set forth in Section 3(a) of this
Agreement.

 

“End of Suspension Notice” shall have the meaning set forth in Section 3(c) of
this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Filing Date” shall mean with respect to the Automatic Registration Statement
required hereunder, that date which is forty-five (45) days following the Final
Closing Date and, with respect to any additional Registration Statements which
may be required herein, the earliest practical date on which the Company is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities.

 

“Final Closing Date” means closing date of the Offering after which the Company
ceases to offer for sale the Units.

 

“Investor” shall have the meaning set forth in the Preamble hereof.

 

“Offering” shall have the meaning set forth in the Subscription Agreements.

 

“Piggyback Registration” shall have the meaning set forth in Section 4(a) of
this Agreement.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

 - 2 - 

 

 

“Purchase Agreement” shall have the meaning set forth in the Preamble hereof.

 

“Purchase Price” shall have the meaning set forth in the Subscription
Agreements.

 

“Register,” “registered” and “registration” each shall refer to a registration
of the Registrable Securities effected by preparing and filing a Registration
Statement or statements or similar documents in compliance with the Securities
Act and the declaration or ordering of effectiveness of such Registration
Statement or document by the Commission.

 

“Registrable Securities” shall mean (a) all Shares, (b) all Warrant Shares then
issuable upon exercise of the Warrants delivered to the Investors in connection
with the Offering (assuming on such date the Warrants are exercised in full
without regard to any exercise limitations therein), and (c) any securities
issued or then issuable upon any stock split, dividend or other
distribution,  recapitalization or similar event with respect to the foregoing
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities (i) when subject to an effective Registration Statement
under the Securities Act as provided for hereunder, (ii) upon any sale pursuant
to a Registration Statement or Rule 144 under the Securities Act or (iii) at
such time such securities become eligible for resale without volume or manner of
sale restrictions and without current public information pursuant to Rule 144(c)
as set forth in a written opinion letter to such effect, addressed, delivered
and acceptable to the affected Investor.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Sections 3 or 4 and any additional registration statements
contemplated herein, including (in each case) the Prospectus, amendments and
supplements to any such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in any such registration
statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

 - 3 - 

 

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
6 of this Agreement.

 

“Shares” shall have the meaning set forth in the Recitals hereof.

 

“Subscription Agreement” shall have the meaning set forth in the Recitals
hereof.

 

“Suspension Event” shall have the meaning set forth in Section 3(c) of this
Agreement.

 

“Suspension Notice” shall have the meaning set forth in Section 3(c) of this
Agreement.

 

“Warrant” shall have the meaning set forth in the Recitals hereof.

 

“Warrant Shares” shall mean the shares of Common Stock to be issued upon
exercise of the Warrants.

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the Subscription Agreement.

 

3.Automatic Registration.

 

(a)          On or prior to the Filing Date, the Company shall prepare and file
with the Commission a registration statement (the “Automatic Registration
Statement”) covering the resale of all of the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. The Automatic
Registration Statement required hereunder shall be on Form S-1 or Form S-3, as
applicable, and shall contain substantially the “Plan of Distribution” attached
hereto as Annex A.  Subject to the terms of this Agreement, the Company shall
use its reasonable best efforts to cause the Automatic Registration Statement to
be declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event not later than the Effectiveness Date, and
shall use its best efforts to keep the Automatic Registration Statement
continuously effective under the Securities Act until the earlier of (i) the
date when all Registrable Securities covered by the Registration Statement have
been sold thereunder or pursuant to Rule 144 or (ii) the date when all
Registrable Securities covered by the Registration Statement may be sold by
non-affiliates of the Company without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144(c), as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed, delivered and acceptable to the affected Investor (the
“Effectiveness Period”). The maximum amount of Registrable Securities that may
be included in the Automatic Registration Statement at any one time shall be
limited by Rule 415 as required by the Commission. In the event that there is a
limitation by the Commission on the number of Registrable Securities that may be
included for registration at one time, the Company shall promptly so advise the
Investors and use its best efforts to file an additional Automatic Registration
Statement covering such ineligible Registrable Securities, on a pro-rata basis,
within 30 days of the date such securities become eligible and cause such
Automatic Registration Statement to be declared effective by the Commission as
soon as reasonably practicable. The Company shall immediately notify the Holders
and the Agent of the effectiveness of a Registration Statement on the same
Trading Day that the Company telephonically confirms effectiveness with the
Commission, which shall be the date requested for effectiveness of such
Registration Statement. The Company shall, by 9:30 a.m. Eastern Time on the
Trading Day after the effective date of such Registration Statement, file a
final Prospectus with the Commission under Rule 424. Notwithstanding anything
else contained herein, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to provide notice to
the Holders of effectiveness of a Registration Statement to the extent a notice
of effectiveness is public available through EDGAR.

 

 - 4 - 

 

 

(b)          Notwithstanding anything to the contrary set forth herein, the
Company shall have the right to delay the filing of the Registration Statement
for a period not in excess of 60 consecutive days and no more than 90 days in
any consecutive 12-month period (a “Delay Period”), if the Company is pursuing a
public offering of securities and the underwriter recommends a Delay Period.

 

(c)          In the case of an event that causes the Company to suspend the use
of a Registration Statement (a “Suspension Event”), the Company shall give
written notice (a “Suspension Notice”) to the Investors to suspend sales of the
Registrable Securities included in the Registration Statement and such notice
shall continue only for so long as the Suspension Event or its effect is
continuing. No Investor shall effect any sales of the Registrable Securities
pursuant to such Registration Statement (or such filings) at any time after it
has received a Suspension Notice from the Company and prior to receipt of an End
of Suspension Notice (as defined below) with respect to such Registration
Statement. The Investors may recommence effecting sales of the Registrable
Securities pursuant to such Registration Statement (or such filings) following
further notice to such effect (an “End of Suspension Notice”) from the Company,
which End of Suspension Notice shall be given by the Company to the Investors in
the manner described above promptly following the conclusion of any Suspension
Event and its effect.

 

 - 5 - 

 

 

(d)          If: (i) the Automatic Registration Statement is not filed on or
prior to its Filing Date (if the Company files the Automatic Registration
Statement without affording the Holders the opportunity to review and comment on
the same as required by Section 5(a) herein, the Company shall be deemed to have
not satisfied this clause (i)), (ii) the Company fails to file with the
Commission a request for acceleration of a Registration Statement in accordance
with Rule 461 promulgated by the Commission pursuant to the Securities Act,
within five Trading Days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the Commission that such Registration
Statement will not be “reviewed” or will not be subject to further review, or
(iii) prior to the effective date of a Registration Statement, the Company fails
to file a pre-effective amendment or otherwise respond in writing to comments
made by the Commission in respect of such Registration Statement within thirty
(30) calendar days after the receipt of comments by or notice from the
Commission that such amendment is required in order for such Registration
Statement to be declared effective, or (iv) a Registration Statement registering
for resale all of the Registrable Securities is not declared effective by the
Commission by the Effectiveness Date (unless the reason for such
non-registration of all or any portion of the Registrable Securities is as a
result of SEC Guidance under Rule 415 or similar rule which limits the number of
Registrable Securities which may be included in a registration statement with
respect to the Holders), or (v) after the effective date of a Registration
Statement, such Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities included in such
Registration Statement, or the Investors are otherwise not permitted to utilize
the prospectus therein to resell such Registrable Securities, for more than ten
(10) consecutive calendar days or more than an aggregate of fifteen (15)
calendar days (which need not be consecutive calendar days) during any 12-month
period (any such failure or breach being referred to as an “Event”, and for
purposes of clauses (i) and (iv), the date on which such Event occurs, and for
purpose of clause (ii) the date on which such five (5) Trading Day period is
exceeded, and for purpose of clause (iii) the date which such thirty (30)
calendar day period is exceeded, and for purpose of clause (v) the date on which
such ten (10) or fifteen (15) calendar day period, as applicable, is exceeded
being referred to as an “Event Date”), then, in addition to any other rights the
Investors may have hereunder or under applicable law, on each such Event Date
and on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Investor an amount in cash, as partial liquidated
damages and not as a penalty, equal to 1.0% of the aggregate purchase price paid
by such Investor pursuant to the Subscription Agreement and Purchase Agreement.
The parties agree that the maximum aggregate liquidated damages payable to an
Investor under this Agreement shall be 6% of the aggregate Purchase Price paid
by such Investor.  If the Company fails to pay any partial liquidated damages
pursuant to this Section in full within seven days after the date payable, the
Company will pay interest thereon at a rate of 18% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Investor,
accruing daily from the date such partial liquidated damages are due until such
amounts, plus all such interest thereon, are paid in full. The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event. Notwithstanding
the foregoing, no payments shall be owed (i) to any affiliate of the Company,
(ii) with respect to any period during which all of the holder’s Registrable
Shares may be sold by such holder under Rule 144 without the requirement for the
Company to be in compliance with the current public information requirement
under Rule 144(c), or (iii) in circumstances described in Section 3(c).

 

4.Piggyback Registrations.

 

(a)          With respect to any Registrable Securities not otherwise included
in the Automatic Registration Statement or any other Registration Statement as a
result of any limitation imposed by the Commission under Rule 415 (the “Excluded
Registrable Securities”), whenever the Company proposes to register (including,
for this purpose, a registration effected by the Company for other shareholders)
any of its securities under the Securities Act (other than pursuant to (i) an
Automatic Registration pursuant to Section 3 hereof or (ii) registration
pursuant to a registration statement on Form S-4 or S-8 or any successor forms
thereto), and the registration form to be used may be used for the registration
of Registrable Securities (a “Piggyback Registration”), the Company will give
written notice to the holder of Excluded Registrable Securities of its intention
to effect such a registration and will, subject to the provisions of
Section 4(b) hereof, include in such registration all Excluded Registrable
Securities with respect to which the Company has received a written request for
inclusion therein within twenty (20) days after the receipt of the Company’s
notice.

 

 - 6 - 

 

 

(b)          If a Piggyback Registration is an underwritten secondary
registration on behalf of holders of the Company’s securities, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of the offering, the Company will, if permitted by all applicable agreements,
include in such registration a pro rata share of Excluded Registrable Securities
requested to be included in such Registration Statement as calculated by
dividing the number of Excluded Registrable Securities requested to be included
in such Registration Statement by the number of the Company’s securities
requested to be included in such Registration Statement by all selling security
holders. In such event, the holder of Excluded Registrable Securities shall
continue to have registration rights under this Agreement with respect to any
Excluded Registrable Securities not so included in such Registration Statement.

 

(c)          Notwithstanding the foregoing, if, at any time after giving a
notice of Piggyback Registration and prior to the effective date of the
Registration Statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each record holder of Excluded Registrable Securities and,
following such notice, (i) in the case of a determination not to register, shall
be relieved of its obligation to register any Excluded Registrable Securities in
connection with such registration, and (ii) in the case of determination to
delay registering, shall be permitted to delay registering any Excluded
Registrable Securities for the same period as the delay in registering such
other securities.

 

(d)          Neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in any Registration Statements other than the Registrable Securities. The
Company shall not file any other registration statements until all Registrable
Securities are registered pursuant to a Registration Statement that is declared
effective by the Commission, provided that this Section shall not prohibit the
Company from filing amendments to registration statements filed prior to the
date of this Agreement or a shelf registration statement.

 

5.          Registration Procedures. If and whenever the Company is required to
effect the registration of any Registrable Securities pursuant to this
Agreement, the Company will:

 

(a)          not less than four (4) trading days prior to the filing of each
Registration Statement and not less than one (1) trading day prior to the filing
of any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), and subject, if appropriate, to the relevant parties’ entry into a
customary agreement to maintain the confidentiality of any non-public
information provided (a “Confidentiality Agreement”) or the Company may excise
any information which would constitute material non-public information regarding
the Company, the Company shall (i) furnish to one counsel on behalf of all
sellers of Registrable Securities copies of all such documents proposed to be
filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of such sellers, and
(ii) cause its officers and directors, counsel and independent registered public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of counsel to the sellers of Registrable Securities, to
conduct a reasonable investigation within the meaning of the Securities Act.
Notwithstanding the above, the Company shall not be obligated to provide each
seller of Registrable Securities advance copies of any universal shelf
registration statement registering securities in addition to those required
hereunder, or any Prospectus prepared thereto. The Company shall not file a
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Holders of 67% or more of the Registrable Securities shall
reasonably object in good faith on the basis that such Registration Statement,
Prospectus or amendment or supplement is materially noncompliant with the
Securities Act, provided that, the Company is notified of such objection in
writing no later than three (3) trading days after the Holders have been so
furnished copies of a Registration Statement or one (1) trading day after the
Holders have been so furnished copies of any related Prospectus or amendments or
supplements thereto..

 

 - 7 - 

 

 

(b)          prepare and file with the Commission the Registration Statement
with respect to such Registrable Securities and use its best efforts to cause
such Registration Statement to become effective in an expeditious manner;

 

(c)           (i) prepare and file with the Commission such amendments,
including post-effective amendments, to a Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to one
counsel for all sellers of Registrable Securities true and complete copies of
all correspondence from and to the Commission relating to a Registration
Statement (provided that, the Company may either obtain a Confidentiality
Agreement from Investors or excise any information contained therein which would
constitute material non-public information regarding the Company), and (iv)
comply in all material respects with the applicable provisions of the Securities
Act and the Exchange Act, as amended, with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by each seller of Registrable Securities thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented.

 

(d)          if during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Date, an
additional Registration Statement covering the resale by the Investors of not
less than the number of such Registrable Securities.

 

(e)          furnish to each seller of Registrable Securities and to each
underwriter such number of copies of the Registration Statement and the
Prospectus included therein (including each preliminary prospectus) as such
persons reasonably may request in order to facilitate the intended disposition
of the Registrable Securities covered by such Registration Statement;

 

 - 8 - 

 

 

(f)          use its commercially reasonable efforts (i) to register or qualify
the Registrable Securities covered by such Registration Statement under the
state securities or “blue sky” laws of such jurisdictions as the sellers of
Registrable Securities or, in the case of an underwritten public offering, the
managing underwriter, reasonably shall request, (ii) to prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements, and take such other actions, as may be necessary to maintain such
registration and qualification in effect at all times for the period of
distribution contemplated thereby, (iii) to notify the Holders with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose and (iv) to take such further
action as may be necessary or advisable to enable the disposition of the
Registrable Securities in such jurisdictions, provided, that the Company shall
not for any such purpose be required to qualify generally to transact business
as a foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;

 

(g)          use its commercially reasonable efforts to list the Registrable
Securities covered by such Registration Statement with any securities exchange
on which the Common Stock of the Company is then listed;

 

(h)          immediately notify each seller of Registrable Securities and each
underwriter under such Registration Statement, at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the Prospectus contained in such Registration Statement, as then in effect,
includes any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and promptly amend or
supplement such Registration Statement to correct any such untrue statement or
omission;

 

(i)          promptly notify each seller of Registrable Securities of the
issuance by the Commission or any other federal or state regulatory authority of
any stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose and make every reasonable effort
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time;

 

(j)          if the offering is an underwritten offering, enter into a written
agreement with the managing underwriter selected in the manner herein provided
in such form and containing such provisions as are usual and customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature, including, without
limitation, customary indemnification and contribution provisions;

 

(k)          if the offering is an underwritten offering, at the request of any
Investor, furnish to such Investor on the date that Registrable Securities are
delivered to the underwriters for sale pursuant to such offering: (i) a copy of
an opinion, dated such date, of counsel representing the Company for the
purposes of such registration, addressed to the underwriters, stating that such
Registration Statement has become effective under the Securities Act and that
(A) to the knowledge of such counsel, no stop order suspending the effectiveness
thereof has been issued and no proceedings for that purpose have been instituted
or are pending or contemplated under the Securities Act, (B) the Registration
Statement, the related Prospectus and each amendment or supplement thereof
comply as to form in all material respects with the requirements of the
Securities Act (except that such counsel need not express any opinion as to
financial statements or other financial, statistical, or technical information,
including without limitation information regarding mineral reserves, mineralized
material or resources, contained therein) and (C) to such other effects as
reasonably may be requested by counsel for the underwriters; and (ii) a copy of
a letter dated such date from the independent public accountants retained by the
Company, addressed to the underwriters, stating that they are independent
registered public accountants within the meaning of the Securities Act and that,
in the opinion of such accountants, the financial statements of the Company
included in the Registration Statement or the Prospectus, or any amendment or
supplement thereof, comply as to form in all material respects with the
applicable accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

 

 - 9 - 

 

 

(l)          the Company shall cooperate with the Agent in effecting a filing
with the FINRA Corporate Financing Department pursuant to FINRA Rule 5110 in
connection with its efforts to resell Registrable Securities on behalf of a
Holder, and the Company shall pay the filing fee required by such filing within
two (2) Business Days of request therefor.

 

(m)          the Company shall use its reasonable best efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities;

 

(n)          take all actions reasonably necessary to facilitate the timely
preparation and delivery of certificates (not bearing any legend restricting the
sale or transfer of such securities) representing the Registrable Securities
sold pursuant to the Registration Statement and to enable such certificates to
be in such denominations and registered in such names as each Investor or any
underwriters may reasonably request; and

 

(o)          take all other reasonable actions necessary to expedite and
facilitate the registration of the Registrable Securities pursuant to the
Registration Statement.

 

6.          Obligations of Investors. Each Investor shall furnish to the Company
such information regarding such Investor, the number of Registrable Securities
owned and proposed to be sold by it, the intended method of disposition of such
securities and any other information as shall be required to effect the
registration of the Registrable Securities, and cooperate with the Company in
preparing the Registration Statement and in complying with the requirements of
the Securities Act. Each Investor agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Exhibit A to the
Subscription Agreement (a “Selling Stockholder Questionnaire”) on a date that is
not less than fifteen (15) trading days prior to the Filing. The Company shall
have no obligation to include in the Registration Statement Registrable
Securities of an Investor who has failed to timely furnish such information
which, in the opinion of counsel to the Company, is reasonably required to be
furnished or confirmed in order for the Registration Statement, to comply with
the Securities Act.

 

 - 10 - 

 

 

7.Expenses.

 

(a)          All expenses incurred by the Company in complying with Sections 3,
4 and 5 including, without limitation, all registration and filing fees
(including the fees of the Commission and any other regulatory body with which
the Company is required to file), any FINRA filing fees required to be made by
the Agent in connection with its efforts to resell Registered Securities on
behalf of a Holder pursuant to FINRA Rule 5110, printing expenses, fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses (including counsel fees) incurred in connection with complying
with state securities or “blue sky” laws, and fees of transfer agents and
registrars are referred to herein as “Registration Expenses”. All underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities are referred to herein as “Selling Expenses”. The Company shall pay a
one-time fee of $10,000 to the counsel who reviews the Registration Statement on
behalf of the Holders as referenced in Section 5(a) above, which shall be paid
by the Company at the time such counsel is to review such Registration Statement
and in any event prior to the filing of such Registration Statement.

 

(b)          The Company will pay all Registration Expenses in connection with
any Registration Statement filed hereunder, and the Selling Expenses in
connection with each such Registration Statement shall be borne by the
participating sellers in proportion to the number of Registrable Securities sold
by each or as they may otherwise agree.

 

(c)          Notwithstanding anything herein to the contrary, at the request of
any Investor, the Company shall employ its counsel at the Company’s expense to
prepare any and all legal opinions necessary for the prompt removal of
restrictive legends from certificates representing Registrable Securities as,
when and to the extent such legends may be removed in compliance with the
Securities Act and/or Rule 144.

 

8.Indemnification and Contribution.

 

(a)          In the event of a registration of any of the Registrable Securities
under the Securities Act pursuant to the terms of this Agreement, the Company
will indemnify and hold harmless and pay and reimburse, each Investor
thereunder, each underwriter of such Registrable Securities thereunder and each
other person, if any, who controls such seller or underwriter within the meaning
of the Securities Act or the Exchange Act, against any losses, claims, damages
or liabilities, joint or several, to which each such Investor, underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant hereto or any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation or alleged violation of the Securities Act or any state
securities or “blue sky” laws and will reimburse each such Investor, each such
underwriter and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, that the Company will
not be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon the Company’s reliance on an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished in writing (which may include by
email) by any such seller, any such underwriter or any such controlling person
in writing specifically for use in such Registration Statement or prospectus.
The Company shall notify the Holders promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. The indemnity
provided under this Section 8(a) shall remain in full force and effect
regardless of any investigation made by or on behalf of such indemnified person
and shall survive the transfer of any Registrable Securities by any of the
Holders in accordance with Section 13(a).

 

 - 11 - 

 

 

(b)          In the event of a registration of any of the Registrable Securities
under the Securities Act pursuant hereto, each seller of such Registrable
Securities thereunder, severally and not jointly, will indemnify and hold
harmless the Company, each person, if any, who controls the Company within the
meaning of the Securities Act, each officer of the Company who signs the
Registration Statement, each director of the Company, each underwriter and each
person who controls any underwriter within the meaning of the Securities Act,
against all losses, claims, damages or liabilities, joint or several, to which
the Company or such officer, director, underwriter or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon reliance on any untrue statement or alleged untrue statement of
any material fact contained in the registration statement under which such
Registrable Securities were registered under the Securities Act pursuant hereto
or any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided that such seller will be liable hereunder in any
such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information pertaining to such seller, as such, furnished in
writing to the Company by such seller specifically for use in such Registration
Statement or prospectus; and provided, further, that the liability of each
seller hereunder shall be limited to the proceeds received by such seller from
the sale of Registrable Securities covered by such Registration Statement.
Notwithstanding the foregoing, the indemnity provided in this Section 8(b) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of such
indemnified party and provided further, that the Company shall not be liable in
any such case pursuant to this Section 8 to the extent that any such loss,
claim, damage or liability (or action in respect thereof) arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission in such Registration Statement, which untrue statement or
alleged untrue statement or omission or alleged omission is completely corrected
in an amendment or supplement to the Registration Statement and the undersigned
indemnitees thereafter fail to deliver or cause to be delivered such
Registration Statement as so amended or supplemented prior to or concurrently
with the sale of the Registrable Securities to the person asserting such loss,
claim, damage or liability (or actions in respect thereof) or expense after the
Company has furnished the undersigned with the same.

 

 - 12 - 

 

 

(c)          Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 8 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 8 if and to the extent the indemnifying party is materially prejudiced
by such omission. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 8 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded based upon written advice of its counsel that there may be reasonable
defenses available to it that are different from or additional to those
available to the indemnifying party, or if the interests of the indemnified
party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified party shall have the right to select a
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.

 

(d)          In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 8 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder
or any such controlling person in circumstances for which indemnification is
provided under this Section 8; then, and in each such case, the Company and such
holder will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) in such proportion
so that such holder is responsible for the portion represented by the percentage
that the public offering price of its Registrable Securities offered by the
Registration Statement bears to the public offering price of all securities
offered by such Registration Statement, and the Company is responsible for the
remaining portion; provided, that, in any such case, (A) no such holder will be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered by it pursuant to such Registration
Statement and (B) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 12(f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation. Notwithstanding the provisions of this Section, no Holder
shall be required to contribute pursuant to this Section, in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

 

 - 13 - 

 

 

9.          Changes in Capital Stock. If, and as often as, there is any change
in the capital stock of the Company by way of a stock split, stock dividend,
combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue as so changed.

 

10.         Representations and Warranties of the Company. The Company
represents and warrants to the Investors as follows:

 

(a)          The execution, delivery and performance of this Agreement by the
Company have been duly authorized by all requisite corporate action and will not
violate any provision of law, any order of any court or other agency of
government, the Articles of Incorporation or Bylaws of the Company or any
provision of any indenture, agreement or other instrument to which it or any or
its properties or assets is bound, conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument or result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
properties or assets of the Company or its subsidiaries.

 

(b)          This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to any applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally and to
general equitable principles and the availability of specific performance.

 

11.         Rule 144 Requirements. The Company agrees to, for so long as any
Investor owns Registrable Securities:

 

(a)          make and keep current public information about the Company
available, as those terms are understood and defined in Rule 144 under the
Securities Act;

 

(b)          use its best efforts to file with the Commission in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after it has become subject to such reporting
requirements); and

 

(c)          furnish to any Investor upon request (i) a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 and of
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements), (ii) a copy of the most recent annual or
quarterly report of the Company, and (iii) such other reports and documents of
the Company as such holder may reasonably request to avail itself of any similar
rule or regulation of the Commission allowing it to sell any such securities
without registration.

 

12.         Termination. All of the Company’s obligations to register
Registrable Securities under Sections 3, 4, and 5 hereof shall terminate with
respect to each Investor upon the date on which such Investor no longer holds
Registrable Securities or the date on which such Investor’s Registrable
Securities are eligible for resale without volume or manner of sale restrictions
pursuant to Rule 144 and without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144(c), as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed, delivered and acceptable to the affected Investor.

 

 - 14 - 

 

 

13.Miscellaneous.

 

(a)          All covenants and agreements contained in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including without
limitation transferees of any Registrable Securities), whether so expressed or
not. The Company may not assign its rights or obligations hereunder without the
prior written consent of all of the Holders of the then outstanding Registrable
Securities. Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.

 

(b)          All notices, requests, consents and other communications hereunder
shall be in writing and shall be delivered in person, mailed by certified mail,
return receipt requested, postage prepaid, addressed, facsimile or e-mail of a
PDF document (with confirmation of transmission) or sent by a nationally
recognized overnight courier service: (i) if to the Company, at Pershing Gold
Corporation, 1658 Cole Boulevard, Building 6, Suite 200, Lakewood, Colorado
80401, Attn: Stephen Alfers, President & CEO ; (ii) if to any holder of
Registrable Securities, to such holder at such address as may have been
furnished to the Company or its counsel in writing by such holder; or, in any
case, at such other address or addresses as shall have been furnished, in
writing to the Company or its counsel (in the case of a holder of Registrable
Securities) or to the holders of Registrable Securities (in the case of the
Company) in accordance with the provisions of this paragraph and (iii) if to
Agent at Laidlaw & Company (UK) Ltd., 546 Fifth Avenue, 5th Floor, New York, New
York 10036, Attn: Hugh Regan, Executive Managing Director . Any notice or other
communication or deliveries hereunder shall be deemed given and effective upon
actual receipt by the party or at the address of the party to whom such notice
is required to be given.

 

(c)          This Agreement shall be governed by and construed under the laws of
the State of New York, without giving effect to principles of conflicts of laws.
The Company and Investors (i) agree that any legal suit, action or proceeding
arising out of or relating to this Agreement may be instituted exclusively in
the state or federal courts located in the City of New York, New York County,
State of New York, (ii) waive any objection which the Company or Investors may
have now or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consent to the jurisdiction of any such federal or state court
in any such suit, action or proceeding. The Company and Investors further agree
to accept and acknowledge service of any and all process which may be served in
any such suit, action or proceeding and agree that service of process upon the
Company or Investors mailed by certified mail, return receipt requested, postage
prepaid, to, in the case of the Company, the Company’s address, and in the case
of an Investor, to such Investor’s address as set forth on the Company’s books
and records, shall be deemed in every respect effective service of process upon
the Company, in any such suit, action or proceeding. THE PARTIES HERETO AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT
CONTEMPLATED HEREBY.

 

 - 15 - 

 

 

(d)          In the event of a breach by the Company or by the Investors, of any
of their obligations under this Agreement, the Investors or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each of
the Investors agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and each of them hereby further agrees that, in the
event of any action for specific performance in respect of such breach, it shall
waive the defense that a remedy at law would be adequate.

 

(e)          This Agreement may not be amended or modified without the written
consent of the Company and the holders of a majority of the Registrable
Securities.

 

(f)          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof. No waiver shall be effective unless and
until it is in writing and signed by the party granting the waiver.

 

(g)          This Agreement may be executed in two or more counterparts
(including by facsimile or .pdf transmission) each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission or sent by electronic mail of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 

(h)          If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
attach only to such provision and shall not in any manner affect or render
illegal, invalid or unenforceable any other provision of this Agreement, and
this Agreement shall be carried out as if any such illegal, invalid or
unenforceable provision were not contained herein.

 

(i)          This Agreement constitutes the entire agreement among the Company
and the Investors relative to the subject matter hereof and supersedes in its
entirety any and all prior agreements, understandings and discussions with
respect thereto.

 

(j)          The headings of the sections of this Agreement are for convenience
and shall not by themselves determine the interpretation of this Agreement.

 

(k)          The obligations of each Holder hereunder are several and not joint
with the obligations of any other Holder hereunder, and no Holder shall be
responsible in any way for the performance of the obligations of any other
Holder hereunder. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by this
Agreement or any other matters, and the Company acknowledges that the Holders
are not acting in concert or as a group, and the Company shall not assert any
such claim, with respect to such obligations or transactions. Each Holder shall
be entitled to protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Holder to be joined as an additional party in any proceeding for such
purpose. The use of a single agreement with respect to the obligations of the
Company contained was solely in the control of the Company, not the action or
decision of any Holder, and was done solely for the convenience of the Company
and not because it was required or requested to do so by any Holder. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Holder, solely, and not between the Company and the
Holders collectively and not between and among Holders

 

[Signature Page Follows]

 

 - 16 - 

 

 

Signature Page to the Registration Rights Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:

 

PERSHING GOLD CORP.

 

By:       Name:     Title:  

 

INVESTORS:

 

The Investors set forth on Exhibit A to this Agreement have executed a
Subscription Agreement with the Company which provides, among other things, that
by executing the Subscription Agreement each Investor is deemed to have executed
the REGISTRATION RIGHTS AGREEMENT in all respects and is bound by its terms.

 

 A-1  

